Citation Nr: 1138344	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-33 720	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for right arm fracture residuals, currently rated as noncompensably disabling. 

2.  Entitlement to a higher initial rating for right shoulder injury residuals, currently rated as noncompensably disabling. 

3.  Entitlement to a higher initial rating for back fracture residuals at L4-5 and S1, currently rated as noncompensably disabling. 

4.  Entitlement to a higher initial rating for right hip injury residuals, currently rated as noncompensably disabling. 

5.  Entitlement to a higher initial rating for tinea pedis, currently rated as noncompensably disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Boston, Massachusetts.  The Veteran was afforded an August 2011 hearing at the RO before the undersigned.  The hearing transcript is associated with the record.

The issues of a higher initial rating for a right arm disability, right shoulder disability, low back disability, and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

At the August 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal for a higher initial disability rating for tinea pedis be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  At the August 2011 hearing, the Veteran requested that his appeal for a higher initial disability rating for tinea pedis be withdrawn.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 



ORDER

The appeal is dismissed.



REMAND

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability. Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a Veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)). 

At the August 2011 hearing, the Veteran reported that his service connected right arm, right shoulder, low back, and right hip disabilities have increased in severity since the last VA examination in December 2005.  Given these reports, VA's duty to obtain a new examination as to the current severity of these service-connected disabilities is triggered. 

In addition, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  VA is also obligated to obtain relevant VA treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

The claims folder contains no private medical records and no records of VA treatment for the period since November 18, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should ask the Veteran to complete authorizations for VA to obtain private treatment records pertaining to his service connected right arm, right shoulder, low back, and right hip disabilities.  Instruct the Veteran to complete a release form for all identified records.

If the Veteran fails to provide the necessary releases, he should be told that he can submit the records himself.  

If the AOJ is unable to obtain any requested records, it should advise the Veteran of this fact and of the efforts made to obtain the records.

2.  Ensure that all VA treatment records for the Veteran are associated with the claims file.  

3.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine the current severity of his service connected right arm disability.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The ranges of motion for the right arm should be reported in degrees.  The examiner should note the point, if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should also describe all joint deformities involving the right arm including but not limited to, malunion, ankylosis, or recurrent dislocation, and for each deformity present, provide an opinion as to its severity. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine the current severity of his service connected right shoulder disability.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The ranges of motion for the right shoulder should be reported in degrees.  The examiner should note the point, if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should also describe all joint deformities involving the right shoulder including but not limited to, malunion, ankylosis, or recurrent dislocation, and for each deformity present, provide an opinion as to its severity. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

5.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine the current severity of his service connected low back disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should report the Veteran's ranges of thoracolumbar spine flexion, extension, lateral flexion, and rotation in degrees and note the presence or absence of muscle spasm in the thoracolumbar spine.  The examiner should also report whether the Veteran's thoracolumbar spine is ankylosed. 

The examiner should determine whether the Veteran's back disability is manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion lost.  The examiner should note the point at which pain begins. 

The examiner should also note any neurologic impairment associated with the back disability.  All affected nerves should be noted, and the severity of any associated disability should be noted.  The examiner should also note any periods of physician prescribed bed rest. 

6.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine the current severity of his service connected right hip disability.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The ranges of motion for the right hip should be reported in degrees.  The examiner should note the point, if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should also describe all joint deformities involving the right hip including but not limited to, malunion, nonunion, ankylosis, flail joint or recurrent dislocation, and for each deformity present, provide an opinion as to its severity. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

7.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


